Mr. JUSTICE CRAVEN, specially concurring: In addition to the rationale of the majority, two other reasons compel reversal of the circuit court. First, I address the argument that plaintiffs’ proposed remodeling involved structural alterations which were prohibited by section 29.205. Section 29.101(11) of the municipal ordinance provides: “Structural Alteration means any change in the supporting members of a building, such as bearing walls or partitions, columns, beams or girders, or any complete rebuilding of the roof or the exterior walls, other than a change in doors or windows or a minor alteration which affects primarily the appearance and not the life of the structure.” The testimony at the hearing before the Board of Appeals, as well as plaintiffs’ architectural drawings illustrating the proposed remodeling changes, reveal plaintiffs intended to alter the traffic into the building by moving the main entrance from the front of the building to an existing doorway opening onto the gravel parking lot at the rear of Tract I. Installation of this new entrance would require reworking the existing door frame. An additional stairway would be constructed to the lower level. At oral argument, plaintiffs conceded the obvious proposition that installation of the stairway would necessitate cutting the floor joists and altering the placement of supporting beams. Among the findings of fact filed by the Zoning Board of Appeals with the circuit court was the finding that the proposed remodeling “would constitute a structural alteration of a nonconforming use in violation of section 29.205 * ” Section 11 of the Administrative Review Act (made applicable through Ill. Rev. Stat. 1979, ch. 24, par. 11 — 13—13) provides that the findings and conclusions of the administrative agency on questions of fact shall be held to be prima facie true and correct. (Ill. Rev. Stat. 1979, ch. 110, par. 274.) “The court cannot reweigh the evidence but is limited to a determination of whether the final decision of the agency is just and reasonable in light of the evidence. [Citations.] For an administrative decision to be contrary to the manifest weight of the evidence, an opposite conclusion must be clearly evident.” Pryka v. Board of Fire & Police Commissioners (1978), 67 Ill. App. 3d 210, 213-14, 384 N.E.2d 784, 787. It is not clearly evident that the proposed alterations did not constitute structural alterations within the meaning of the ordinance. Therefore, the circuit court should have affirmed the Board. Furthermore, the testimony at the hearing provided a sufficient basis for the Board to conclude that the nonconforming use existing at the time the original nonconforming use ordinance was passed had been “stopped for one year or more” and therefore was required to “conform to the use regulations.” (Section 29.205 of the City Code of the City of Quincy.) The Board did not indicate in its findings of fact that cessation of use was a basis for its denial of the permit. Nonetheless, although the court may reverse for only the reason specified below, it can affirm for any reason if supported by the record. Medi-Fi Two, Inc. v. Riordan (1979), 71 Ill. App. 3d 491, 390 N.E.2d 1. The testimony at the hearing revealed that the building bought by plaintiffs was vacant in 1961 and 1962 because of illness of the owners. Its use was subsequently changed from that of a bakery, to another appatently nonconforming use, and then to that of a beauty shop. Although the property continued as a nonconforming use after the 1961 and 1962 nonuse, mere nonaction by a municipality is insufficient to invoke the doctrine of estoppel against the city in such a case. See Village of Burr Ridge v. Elia (1978), 65 Ill. App. 3d 827, 382 N.E.2d 876. The record could have supported a finding by the Board that the nonconforming use had been stopped for one year or more, and, therefore, under the standard of review noted above, the Board’s denial of the building permit should have been affirmed.